DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an after-final amendment filed November 3, 2021.
Claims 27, 28, 31 and 32 were previously pending. Applicant cancelled claims 31 and 32 and added new claim 35. Claims 27, 28 and 35 are under consideration.
Applicant’s cancellation of claims 31 and 32 obviated all of the rejection presented for those claims. Applicant’s argument was persuasive in overcoming the rejection of claim 28 under 35 U.S.C. 112(b).
Terminal Disclaimer
The terminal disclaimer filed on November 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 10,954,568 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the acceptance of terminal disclaimer the previously presented obviousness-type double patenting rejection is withdrawn.
Since there are no other outstanding rejections, claims 27, 28 and 35 are allowed.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on November 3, 2021 was filed after the mailing date of the Final Rejection on September 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

8.	The reference cited in the IDS do not teach or suggest claims 27, 28 and 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 15, 2021